Citation Nr: 1128978	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for non-alcoholic steatohepatitis.

2.  Entitlement to service connection for hemochromatosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to July 1991 and from March 2003 to February 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  In June 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hemochromatosis and entitlement to nonalcoholic steatohepatitis.  The Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  

The Board notes the Veteran had two periods of active service, and while the January 2004 Medical Board Report notes his first enlistment in March 2003, the DD Forms 214 show service from July 1984 to July 1991, as well as from March 2003 to February 2004.  Further, while service treatment records are negative for a diagnosis of non-alcoholic steatohepatitis and hemochromatosis, less than one year after separation from the second period of service, VA records note elevated liver function tests in November 2004, questionable "NASH" (of non-alcoholic steatohepatitis ) in January 2005, and March 2005 records note "early" and "preclinical" hemochromatosis following liver biopsy in February 2005.  

In addition, the Board finds the VA opinion obtained in August 2010, to the effect that the Veteran's non-alcoholic steatohepatitis and hemochromatosis were not diagnosed during active service, and are thus not likely related to service, to be inadequate.  Whether the Veteran was experiencing symptoms of non-alcoholic steatohepatitis and hemochromatosis during service is also required.    

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the August 2010 VA opinion is inadequate for a determination in this case.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to the etiology of non-alcoholic steatohepatitis and hemochromatosis.  

As noted in the June 2010 remand, service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).

VA's General Counsel has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).

In addition, the Board notes that the November 2007 VA examination report notes the Veteran's reported history of persistent joint pain during active service.  The VA examiner stated that joint pain is exacerbated by flare-ups of hemochromatosis but did not specify whether this occurred during active service or post service after the hemochromatosis was diagnosed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2010 VA examiner, if available; otherwise, another VA hematologist.  Request an opinion as to whether the Veteran's hemochromatosis and/or non-alcoholic steatohepatitis, or symptoms thereof, including exacerbation of large joint pain, "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) existed during active service or is related to active service or is proximately due to or been chronically worsened by service connected disability.  The opinion should address the Veteran's persistent joint pain during service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


